DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Applicant’s amendment filed on 6/13/2022 have been fully considered and are persuasive.  
 	The following is an examiner’s statement of reasons for allowance: 
As per claim 1, Applicant’s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “allocating, by a management server, a second quantum of time to a second host computer of the plurality of host computers coupled to a PCle switch, wherein the second quantum of time identifies a duration of time during which the second host computer has exclusive access to send memory TLPs to the shareable PCle endpoint device; Generating memory TLP, at the second host computer, targeting a second emulated PCIe endpoint device of the PCIe switch during the second quantum of time allocated to the second host computer; and redirecting the memory TLP targeting the second emulated PCIe endpoint device to the shareable PCIe endpoint device during the second quantum of the time allocated to the second host computer” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s argument. As per Lee ’s reference (Pub. No. US2017/0147456) discloses only the data link layer sorts transaction layer packets (TLP) generated by the transaction layer, so as to ensure that the TLP can be reliably delivered between two endpoints whereas Mcglone’s reference only generates a PCIe packet having a requester ID contain the transaction-related parameters within a threshold period of time but do not discloses as Applicant recited claims.  Recited, thus the prior arts do not teach the invention as claimed. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184